Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 09/14/2021 is acknowledged.
3.	Claims 1-48 are pending and under consideration.
4.	 Applicant’s IDS documents filed on 09/29/2021 and 11/08/2021 have been considered. 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,793,624 (IDS filed on 09/29/2021; Reference 1). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are directed to antibodies with HCVR regions of 146, 290 and 98 and LCVR regions of 154, 298 and 106 and pharmaceutical compositions comprising one or more of the antibodies
Instant SEQ ID NOs 2, 3 and 4 are found in reference SEQ ID NOs 146 (instant SEQ ID NO:1) and 320 (instant SEQ ID NO:9); 
Instant SEQ ID NOs 6, 7 and 8 are found in reference SEQ ID NOs 154 (instant SEQ ID NO:5) and 321 (instant SEQ ID NO:10);
Instant SEQ ID NOs 12, 13 and 14 are found in reference SEQ ID NOs 98 (instant SEQ ID NO:11) and 316 (instant SEQ ID NO:19);
Instant SEQ ID NOs 16, 17 and 18 are found in reference SEQ ID NOs 106 (instant SEQ ID NO:15) and 317 (instant SEQ ID NO:20);
Instant SEQ ID NOs 22, 23 and 24 are found in reference SEQ ID NOs 290 (Instant SEQ ID NO:21) and 322 (instant SEQ ID NO:29); and
Instant SEQ ID NOs 26, 27 and 28 are found in reference SEQ ID NOs 298 (instant SEQ ID NO:25) and 323 (instant SEQ ID NO:30).
The claimed invention differs from the prior art in the recitation of administering the pharmaceutical compositions comprising the allergen specific antibodies to treat allergies of claims 1-48.  The claimed invention also differs from the prior art in the recitations of claims 3-9, 26-27, 32-37 and 47-48.  
It would have been obvious to one of ordinary skill in the art at the time of invention to have used a pharmaceutical composition comprising Bet v 1 specific antibodies to treat birch pollen allergies, including allergies to Bet v 1 particularly because the allergen specific antibodies are taught to inhibit natural Bet v 1, Betula pendula BPE, Betula nigra BPE, or Betula populifolia BPE binding to allergen specific IgE. The recitations of 16-25 and 44-46 would be inherent in the method of administering the reference antibody compositions.  The same composition is being given to the same patient population for the same result.  
It would also have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of antibody, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
The selection of patients as recited in claims 26-27 and 47-48 is also routine in the pharmaceutical art of treating allergies.  It would have been obvious to have treated patients having a demonstrated allergy to birch pollen by way of a skin prick test or measuring birch pollen allergen-specific IgE antibodies.  These procedures are the gold standard for determining that a patient has an allergy.  As such, it would have been obvious to have treated birch pollen allergies in a person with birch pollen allergies as verified by standard allergy diagnostic procedures.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
7.	Claims 1-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 26, 45-46, 48, 50-52, 54-56 and 58-59 of copending Application No. 17/006,599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of 17/006,559 are directed to antibodies with HCVR regions of 146, 290 and 98 and LCVR regions of 154, 298 and 106 and pharmaceutical compositions comprising one or more of the antibodies; and methods of treatment thereof using the antibodies to treat allergic reactions against birch pollen including allergies to the Bet v 1 allergen.   
Instant SEQ ID NOs 2, 3 and 4 are found in reference SEQ ID NOs 146 (instant SEQ ID NO:1) and 320 (instant SEQ ID NO:9); 
Instant SEQ ID NOs 6, 7 and 8 are found in reference SEQ ID NOs 154 (instant SEQ ID NO:5) and 321 (instant SEQ ID NO:10);
Instant SEQ ID NOs 12, 13 and 14 are found in reference SEQ ID NOs 98 (instant SEQ ID NO:11) and 316 (instant SEQ ID NO:19);
Instant SEQ ID NOs 16, 17 and 18 are found in reference SEQ ID NOs 106 (instant SEQ ID NO:15) and 317 (instant SEQ ID NO:20);
Instant SEQ ID NOs 22, 23 and 24 are found in reference SEQ ID NOs 290 (Instant SEQ ID NO:21) and 322 (instant SEQ ID NO:29); and
Instant SEQ ID NOs 26, 27 and 28 are found in reference SEQ ID NOs 298 (instant SEQ ID NO:25) and 323 (instant SEQ ID NO:30).
The recitations of 16-25 and 44-46 are inherent in the reference method.  The same composition is being given to the same patient population for the same result.  
The claimed invention differs from the prior art in the recitations of claims 3-9, 26-27, 32-37 and 47-48.  
It would also have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of antibody, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
The selection of patients as recited in claims 26-27 and 47-48 is also routine in the pharmaceutical art of treating allergies.  It would have been obvious to have treated patients having a demonstrated allergy to birch pollen by way of a skin prick test or measuring birch pollen allergen-specific IgE antibodies.  These procedures are the gold standard for determining that a patient has an allergy.  As such, it would have been obvious to have treated birch pollen allergies in a person with birch pollen allergies as verified by standard allergy diagnostic procedures.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-8, 10-25 and 28-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No.10,793,624 (IDS filed on 09/29/2021; Reference 1).
U.S. Patent No.10,793,624 teaches antibodies with HCVR regions of 146, 290 and 98 and LCVR regions of 154, 298 and 106 and pharmaceutical compositions comprising one or more of the antibodies
Instant SEQ ID NOs 2, 3 and 4 are found in reference SEQ ID NOs 146 (instant SEQ ID NO:1) and 320 (instant SEQ ID NO:9); 
Instant SEQ ID NOs 6, 7 and 8 are found in reference SEQ ID NOs 154 (instant SEQ ID NO:5) and 321 (instant SEQ ID NO:10);
Instant SEQ ID NOs 12, 13 and 14 are found in reference SEQ ID NOs 98 (instant SEQ ID NO:11) and 316 (instant SEQ ID NO:19);
Instant SEQ ID NOs 16, 17 and 18 are found in reference SEQ ID NOs 106 (instant SEQ ID NO:15) and 317 (instant SEQ ID NO:20);
Instant SEQ ID NOs 22, 23 and 24 are found in reference SEQ ID NOs 290 (Instant SEQ ID NO:21) and 322 (instant SEQ ID NO:29); and
Instant SEQ ID NOs 26, 27 and 28 are found in reference SEQ ID NOs 298 (instant SEQ ID NO:25) and 323 (instant SEQ ID NO:30).
The reference teaches that the dose of antibody may vary depending upon the age and the size of a patient to be administered, target disease, conditions, route of administration, and the like. When the antibody of the present invention is used for treating the rhinitis or conjunctivitis associated with exposure to pollen from a Fagales tree, or birch pollen, or Bet v 1, in an individual having a sensitivity to Bet v 1 or other Fagales allergens, or for preventing an anaphylactic response to one or more the Fagales allergens, or for lessening the severity of the allergic response, it is advantageous to intravenously administer the antibody of the present invention normally at a single dose of about 0.01 to about 30 mg/kg body weight, more preferably about 0.02 to about 7, about 0.03 to about 5, or about 0.05 to about 3 mg/kg body weight. Depending on the severity of the condition, the frequency and the duration of the treatment can be adjusted. In certain embodiments, the antibody or antigen-binding fragment thereof of the invention can be administered as an initial dose of at least about 0.1 mg to about 800 mg, about 1 to about 500 mg, about 5 to about 300 mg, or about 10 to about 200 mg, to about 100 mg, or to about 50 mg. The reference also teaches subcutaneous administration (In particular, therapeutic administration and formulations section, column 17, whole document).
The recitations of 16-25 and 44-46 would be inherent in the method of administering the reference antibody compositions.  The same composition is being given to the same patient population for the same result.  
The reference teachings anticipate the claimed invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

9.	Claims 1-8, 10-25 and 28-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/346555 (PTO-892; Reference A).
U.S. Patent Application Publication 2018/346555 teaches antibodies with HCVR regions of 146, 290 and 98 and LCVR regions of 154, 298 and 106 and pharmaceutical compositions comprising one or more of the antibodies
Instant SEQ ID NOs 2, 3 and 4 are found in reference SEQ ID NOs 146 (instant SEQ ID NO:1) and 320 (instant SEQ ID NO:9); 
Instant SEQ ID NOs 6, 7 and 8 are found in reference SEQ ID NOs 154 (instant SEQ ID NO:5) and 321 (instant SEQ ID NO:10);
Instant SEQ ID NOs 12, 13 and 14 are found in reference SEQ ID NOs 98 (instant SEQ ID NO:11) and 316 (instant SEQ ID NO:19);
Instant SEQ ID NOs 16, 17 and 18 are found in reference SEQ ID NOs 106 (instant SEQ ID NO:15) and 317 (instant SEQ ID NO:20);
Instant SEQ ID NOs 22, 23 and 24 are found in reference SEQ ID NOs 290 (Instant SEQ ID NO:21) and 322 (instant SEQ ID NO:29); and
Instant SEQ ID NOs 26, 27 and 28 are found in reference SEQ ID NOs 298 (instant SEQ ID NO:25) and 323 (instant SEQ ID NO:30).
The reference teaches that the dose of antibody may vary depending upon the age and the size of a patient to be administered, target disease, conditions, route of administration, and the like. When the antibody of the present invention is used for treating the rhinitis or conjunctivitis associated with exposure to pollen from a Fagales tree, or birch pollen, or Bet v 1, in an individual having a sensitivity to Bet v 1 or other Fagales allergens, or for preventing an anaphylactic response to one or more the Fagales allergens, or for lessening the severity of the allergic response, it is advantageous to intravenously administer the antibody of the present invention normally at a single dose of about 0.01 to about 30 mg/kg body weight, more preferably about 0.02 to about 7, about 0.03 to about 5, or about 0.05 to about 3 mg/kg body weight. Depending on the severity of the condition, the frequency and the duration of the treatment can be adjusted. In certain embodiments, the antibody or antigen-binding fragment thereof of the invention can be administered as an initial dose of at least about 0.1 mg to about 800 mg, about 1 to about 500 mg, about 5 to about 300 mg, or about 10 to about 200 mg, to about 100 mg, or to about 50 mg. The reference also teaches subcutaneous administration (In particular, therapeutic administration and formulations section, paragraphs [0146]-[0147], [0200], [0248], whole document).
The recitations of 16-25 and 44-46 would be inherent in the method of administering the reference antibody compositions.  The same composition is being given to the same patient population for the same result.  
The reference teachings anticipate the claimed invention.

10.	Claims 1-8, 10-25 and 28-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018 /222854 (IDS filed on 09/29/2021; Reference 6).
WO 2018 /222854 teaches antibodies with HCVR regions of 146, 290 and 98 and LCVR regions of 154, 298 and 106 and pharmaceutical compositions comprising one or more of the antibodies
Instant SEQ ID NOs 2, 3 and 4 are found in reference SEQ ID NOs 146 (instant SEQ ID NO:1) and 320 (instant SEQ ID NO:9); 
Instant SEQ ID NOs 6, 7 and 8 are found in reference SEQ ID NOs 154 (instant SEQ ID NO:5) and 321 (instant SEQ ID NO:10);
Instant SEQ ID NOs 12, 13 and 14 are found in reference SEQ ID NOs 98 (instant SEQ ID NO:11) and 316 (instant SEQ ID NO:19);
Instant SEQ ID NOs 16, 17 and 18 are found in reference SEQ ID NOs 106 (instant SEQ ID NO:15) and 317 (instant SEQ ID NO:20);
Instant SEQ ID NOs 22, 23 and 24 are found in reference SEQ ID NOs 290 (Instant SEQ ID NO:21) and 322 (instant SEQ ID NO:29); and
Instant SEQ ID NOs 26, 27 and 28 are found in reference SEQ ID NOs 298 (instant SEQ ID NO:25) and 323 (instant SEQ ID NO:30).
The reference teaches that the dose of antibody may vary depending upon the age and the size of a patient to be administered, target disease, conditions, route of administration, and the like. When the antibody of the present invention is used for treating the rhinitis or conjunctivitis associated with exposure to pollen from a Fagales tree, or birch pollen, or Bet v 1, in an individual having a sensitivity to Bet v 1 or other Fagales allergens, or for preventing an anaphylactic response to one or more the Fagales allergens, or for lessening the severity of the allergic response, it is advantageous to intravenously administer the antibody of the present invention normally at a single dose of about 0.01 to about 30 mg/kg body weight, more preferably about 0.02 to about 7, about 0.03 to about 5, or about 0.05 to about 3 mg/kg body weight. Depending on the severity of the condition, the frequency and the duration of the treatment can be adjusted. In certain embodiments, the antibody or antigen-binding fragment thereof of the invention can be administered as an initial dose of at least about 0.1 mg to about 800 mg, about 1 to about 500 mg, about 5 to about 300 mg, or about 10 to about 200 mg, to about 100 mg, or to about 50 mg. The reference also teaches subcutaneous administration (In particular, therapeutic administration and formulations section, pages 35, 51, whole document).
The recitations of 16-25 and 44-46 would be inherent in the method of administering the reference antibody compositions.  The same composition is being given to the same patient population for the same result.  
The reference teachings anticipate the claimed invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 9, 26-28 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No.10,793,624 (IDS filed on 09/29/2021; Reference 1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
U.S. Patent No.10,793,624 has been discussed supra.
The claimed invention also differs from the prior art in the recitations of claims 9, 26-27 and 47-48.  
It would also have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of antibody, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
The selection of patients as recited in claims 26-27 and 47-48 is also routine in the pharmaceutical art of treating allergies.  It would have been obvious to have treated patients having a demonstrated allergy to birch pollen by way of a skin prick test or measuring birch pollen allergen-specific IgE antibodies.  These procedures are the gold standard for determining that a patient has an allergy.  As such, it would have been obvious to have treated birch pollen allergies in a person with birch pollen allergies as verified by standard allergy diagnostic procedures.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
13.	Claims 1, 9, 26-28 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over each of U.S. Patent Application Publication 2018/346555 (PTO-892; Reference A) and WO 2018/222854 (IDS filed on 09/29/2021; Reference 6).
U.S. Patent Application Publication 2018/346555 and WO 2018/222854 have been discussed supra.
The claimed invention also differs from the prior art in the recitations of claims 9, 26-27 and 47-48.  
It would also have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to determine all operable features of optimal dosage of the components because dosage is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.  The determination of the optimal dosage of antibody, including timing, frequency and route of treatment are well within the purview of one of ordinary skill in the art at the time the invention was made and lend no patentable import to the claimed invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II.
The selection of patients as recited in claims 26-27 and 47-48 is also routine in the pharmaceutical art of treating allergies.  It would have been obvious to have treated patients having a demonstrated allergy to birch pollen by way of a skin prick test or measuring birch pollen allergen-specific IgE antibodies.  These procedures are the gold standard for determining that a patient has an allergy.  As such, it would have been obvious to have treated birch pollen allergies in a person with birch pollen allergies as verified by standard allergy diagnostic procedures.  
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.
14.	No claim is allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
September 10, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644